Citation Nr: 0929306	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
paralysis of the right superficial peroneal and sural nerves, 
residuals of a gunshot wound of the right calf, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case has since been 
transferred to the New York, New York VARO.

The claims for an initial evaluation in excess of 20 percent 
for type II diabetes mellitus and for service connection for 
hypertension and sexual dysfunction, both to include as 
secondary to the service-connected type II diabetes mellitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has only partial paralysis of the right 
superficial peroneal and sural nerves, with no indication of 
complete paralysis or eversion of the right foot weakened.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
partial paralysis of the right superficial peroneal and sural 
nerves, residuals of a gunshot wound of the right calf, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased evaluation for partial paralysis of the right 
superficial peroneal and sural nerves, residuals of a gunshot 
wound of the right calf

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the Veteran's disorder at the 20 percent 
rate under 38 C.F.R. § 4.124a, Diagnostic Code 8522.  This 
code section concerns the musculocutaneous (superficial 
peroneal) nerve.  Under this section, a 20 percent evaluation 
is assigned for severe incomplete paralysis, whereas a 
maximum 30 percent evaluation contemplates complete 
paralysis, with eversion of the foot weakened.

As a historical matter, the Veteran's service-connected 
disability arose from a June 1967 gunshot wound to the right 
leg.  At separation in October 1968, the Veteran complained 
of weakness of the right leg.  The examination revealed motor 
and sensory testing to be normal, and an x-ray was within 
normal limits.  However, the Veteran was unable to stand on 
his toes.

In an April 1969 rating decision, the New York VARO granted 
service connection for partial paralysis of the right 
superficial peroneal nerve and sural nerve, as a residual of 
a gunshot wound of the right calf.  A 10 percent evaluation 
was assigned, effective from October 1968, in view of 
December 1968 VA examination findings of hypalgesia on the 
posterior and lateral aspects of the lower right leg and 
dorsum of the foot and a diagnosis of partial traumatic 
paralysis of the right superficial peroneal nerve and sural 
nerve.

Subsequently, in a November 1979 decision, the Board 
increased this evaluation to 20 percent, following a June 
1977 VA examination showing marked loss of sensation to touch 
and pinprick over the posterior and lateral aspects of the 
right calf and a January 1979 VA examination revealing marked 
hypalgia to touch and pinprick in several regions of the 
right lower extremity.  In a November 1979 rating decision, 
the RO effectuated this grant as of August 1977.  

In conjunction with the current appeal, the Veteran was 
afforded a VA peripheral nerves examination in April 2004.  
During this examination, he reported that the right leg was 
"asleep," mainly in the morning, and it would take time for 
him to walk around and shake it out before the leg began to 
feel more normal.  He localized these complaints to mainly 
the lateral calf and ankle.  Also, he noted that the right 
leg would get more tired than the left leg and that, by the 
end of the day, he would be stumbling.  Finally, while he 
denied sharp pains, he reported a constant discomfort in the 
leg and noted that his right foot would become colder than 
his left foot.

Upon examination, motor strength was 5/5 through the right 
lower extremity, except for painful limited dorsiflexion.  
Inversion and eversion seemed to be normal, and the Veteran 
could toe and heel walk without difficulty.  Reflexes were 2+ 
in bilateral knee jerks and 1+ in bilateral ankle jerks.  
Toes were downgoing bilaterally.  Upon sensory examination, 
there was decreased vibration, pin prick, and temperature 
diffusely in the right leg.  The examiner further noted that 
there was hair loss to the upper calves of both legs and some 
skin changes consistent with vascular disease.  Am EMG/MCV of 
the lower extremity from December 2003 was noted to have 
revealed that motor conductions were normal.  Sensory 
conduction revealed no responses in the bilateral sural 
nerve, and the diagnosis was a bilateral sural sensory 
neuropathy.

In rendering an impression, the examiner noted that the 
Veteran had a right superficial peroneal nerve injury 
secondary to his gunshot wound.  He also had a history of an 
ankle fracture which was secondary to his gunshot wound.  The 
lack of sural nerve response on the EMG/MCV was noted to be 
most likely related to neuropathy secondary to diabetes.  At 
the same time, the Veteran's main complaints of sensory loss, 
fatigue, and discomfort in the right leg were noted to be 
related to his service-connected gunshot wound.  

Upon reviewing this examination report, the Board finds no 
evidence to support an increased evaluation under Diagnostic 
Code 8522.  The objective findings of painful limited 
dorsiflexion; decreased vibration, pin prick, and 
temperature; and no sural nerve response have been fully 
considered by the Board.  However, in light of the Veteran's 
good motor strength, normal inversion and eversion, and 
ability to toe and heel walk without difficulty, there is 
simply no basis for finding a level of disability greater 
than severe incomplete paralysis.  

Given that this disability resulted from a gunshot wound, the 
Board has also considered the applicability of 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310-5312.  However, there is no 
indication of anything other than a simple (as opposed to 
deep penetrating or through-and-through) wound without 
debridement or infection in service, and the April 2004 VA 
examination report was silent for any specific muscle 
dysfunction.  38 C.F.R. § 4.56, however, speaks to such 
dysfunction and indicates that such simple wounds are 
contemplated by the criteria for a slight disability, which 
would not warrant a compensable evaluation under the 
applicable diagnostic codes.  For these reasons, the Board 
finds no basis for an increased evaluation in light of 
38 C.F.R. §§ 4.56 and 4.73. 

In analyzing this claim, the Board also finds that there is 
no basis for a "staged" rating pursuant to Hart.  Rather, 
the symptomatology shown upon examination during the pendency 
of the appeal has been essentially consistent and fully 
contemplated by the assigned disability rating.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for partial paralysis of the right 
superficial peroneal and sural nerves, residuals of a gunshot 
wound of the right calf, and the claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, adequate notice in increased 
evaluation cases requires that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the initial notice letter in April 2004 was in 
compliance with Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disability had worsened.  While this letter 
did not include the provisions of Diagnostic Code 8522, these 
provisions were included in a January 2006 Statement of the 
Case and in an August 2008 corrective notice letter issued 
pursuant to Vazquez-Flores.  Moreover, the Veteran's appeal 
was later readjudicated in a January 2009 Supplemental 
Statement of the Case.

For all of these reasons, the Board finds that any initial 
notice errors in light of Vazquez-Flores are not prejudicial, 
as the "administrative appellate process" has rendered such 
errors non-prejudicial.  Id. at 46-47; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007) (for a determination 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair").

Additionally, in a March 2006 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's service 
treatment and VA medical records have been obtained.  
Additionally, he was afforded a VA examination in April 2004 
that fully addressed the symptomatology needed to determine 
whether an increased evaluation was warranted.  The Board 
notes that the Veteran has not since asserted in any manner 
that his right lower extremity disability has worsened, and 
his subsequent VA medical records do not otherwise suggest 
any increase in severity.  As such, the Board finds that a 
further VA examination is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.  See VAOPGCPREC 11-95 (April 7, 
1995) (the length of time since the last rating examination, 
in and of itself, does not warrant a further examination).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for partial paralysis 
of the right superficial peroneal and sural nerves, residuals 
of a gunshot wound of the right calf, currently evaluated as 
20 percent disabling, is denied.




REMAND

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

In the current case, however, the Veteran has never been 
afforded a VA examination specifically in conjunction with 
his claim for a higher initial evaluation for type II 
diabetes mellitus.  The Board is accordingly unable at this 
juncture to make any kind of determination as to such factors 
as regulation of activities.  The Board also has insufficient 
information to ascertain whether the claimed hypertension and 
sexual dysfunction are etiologically related to type II 
diabetes mellitus.  Moreover, a review of the claims file 
indicates treatment for such diagnoses as peripheral 
neuropathy, onychomycosis, and nephropathy, and the Board is 
particularly mindful of the finding of bilateral sural 
sensory neuropathy of the lower extremities noted in the 
April 2004 VA examination report.  As such, the Board needs 
more information to determine whether these diagnoses 
represent complications of type II diabetes mellitus.  

Finally, the Board notes that the April 2004 notice letter 
addressed the Veteran's service connection claims only in 
terms of direct service connection and not in terms of 
secondary service connection (38 C.F.R. § 3.310 (2008)).  A 
further notice letter addressing secondary service connection 
is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  In regard to 
the Veteran's claims for service 
connection for hypertension and erectile 
dysfunction, this letter must address the 
secondary service connection provisions 
of 38 C.F.R. § 3.310.

2. The Veteran should be afforded a VA 
examination, with an appropriate examiner 
having expertise with type II diabetes 
mellitus cases, to determine the 
symptoms, complications, and severity of 
the Veteran's type II diabetes mellitus, 
as well as the nature and etiology of the 
claimed hypertension and sexual 
dysfunction.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  As to 
type II diabetes mellitus, the examiner 
should indicate whether, and to what 
extent, the Veteran's activities must be 
regulated.  The examiner should further 
comment on whether there are episodes of 
ketoacidosis or hypoglycemic reactions 
and, if so, the frequency of 
hospitalizations or visits to a diabetic 
care provider.

The examiner should further comment on 
the presence and severity of any 
complications of type II diabetes 
mellitus.  As peripheral neuropathy, 
onychomycosis, and nephropathy have 
already been noted in the record, the 
examiner should indicate whether such 
diagnoses are attributable to type II 
diabetes mellitus and, if so, also 
describe the symptoms and severity of 
such diagnoses.  Additionally, the 
examiner should provide opinions as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran's claimed 
hypertension and sexual dysfunction were 
caused by type II diabetes mellitus or 
underwent a worsening beyond natural 
progression as a consequence of type II 
diabetes mellitus.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for an 
initial evaluation in excess of 20 
percent for type II diabetes mellitus and 
for service connection for hypertension 
and sexual dysfunction, both to include 
as secondary to the service-connected 
type II diabetes mellitus, should be 
readjudicated.  In readjudicating the 
type II diabetes mellitus claim, full 
consideration should be given to whether 
separate evaluations are warranted for 
any compensable complications of 
diabetes.  If the determination of any 
claim remains less than fully favorable 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


